DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 02/03/2022 has been considered and entered.  The response has been considered but was not found to be persuasive, therefore the previous rejections are maintained.  Rejections based on new matter are withdrawn based on persuasive argument.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/03/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4 – 7, 14, 20, 22, 23, 27, 31, 32 are rejected under 35 U.S.C. 103 as being unpatentable over Dong (US 2010/0009875) in view of Haramoto (US 2009/0239773)
In regards to claim 1, Dong teaches lubricating oil composition comprising base stock A) and a liquid additive package B), which comprises i) alkylated diphenylamine (ADPA), ii) at least 5% of a phenyl naphthylamine (PNA), iii) sulfur-containing phenol such as sulfur containing hindered phenol [abstract, 0044].  The additive composition comprises about 1 to 50% of PNA [0011].  The ADPA is present in amounts of from about 50% to about to about 99% in the additive package [0015].  The additive package is present in the lubricating oil composition in amounts of from about 0.05% to about 10% [0025].  The composition is useful for engine oil, gear, transmission fluids, hydraulic fluids, greases etc. [0027].  The composition can comprise other additives such as including supplemental antiwear agents in amounts of 0 to 1% by weight of the composition [0078].  Dong fails to teach the polysulfide of the claims.  
Haramoto teaches lubricant additive for lubricant compositions and grease similar to Dong (title).  The composition can comprise polysulfides such as di-t-butyl polysulfide as antiwear and/or extreme pressure additive [0064].  Thus, it would have been obvious for persons of ordinary skill in the art at the time the claims were filed to have used the polysulfide of 
In regards to claims 2, 4 – 7, 14, 20, 22, Dong and Haramoto combined teach the composition having the weight ratios of the PNA to ADPA and having the claimed compounds, the presence of sulfur containing hindered phenol, and di-t-butyl polysulfide. The composition does not require the presence of zinc dialkyldithiophosphate.  Dong teaches the PNA (optionally substituted with octyl, dodecyl etc.) and ADPA having the structures below and which can have one or more substituents in the ortho, meta and para positions thus providing for the groups equivalent to both R1 and R4 in the claimed structure to be substituents other than H:

    PNG
    media_image1.png
    747
    458
    media_image1.png
    Greyscale

The compounds of the claims are taught.

In regards to claim 23, Dong and Haramoto combined teach the composition having an additive package which comprises a majority of the ADPA and PNA with other ingredients being minor at less than 50% by weight.  For instance, the polysulfide antiwear/ep additive can be present at from 0 to 1% in the fully formulated composition, and thus since additive package is present at 0.05 to 10% in the composition, it could contain the polysulfide in calculated amounts of from 0 to 10% in the additive package to provide up to 1% of the polysulfide in the fully formulated composition.
In regards to claim 27, Dong and Haramoto combined teach the composition having the claimed ingredients in the claimed amounts as previously stated.  The PNA and ADPA can be present in combined amounts of from 0.05 to 10% when used alone as additive package as previously stated.  The composition can comprise the polysulfide in amounts of from 0 to 1% (0 to 10,000 ppm) as additional antioxidant/EP agent as previously stated, and thus would provide sulfur in the claimed amount.  For instance, the sulfides/polysulfides can have up to 8 sulfur atoms in the formula, thus containing from about 22% to about 70% of sulfur in the compound and which would provide from 0ppm to about 2000ppm or up to about 7000ppm of sulfur into the composition from the polysulfide [See Haramoto 0064, 0065].
In regards to claims 31, 32, Dong and Haramoto combined teach the composition.  Dong teaches the presence of natural oils, mineral (i.e., Group I to III oils) and synthetic oils as claimed [0109].

Response to Arguments
Applicant’s arguments have been considered but are not persuasive.
Applicants argue that Dong only teaches one non-hydrogen substituent at the ortho, meta or para positions equivalent to R1 and R4 of the claims.  The argument is not persuasive.
Dong recites one or more substituents at the ortho, meta or para position which means that when there is more than 1, both R1 and R4 equivalent positions can be substituted with R groups such as alkyl groups other than H.
Applicant argues that the secondary reference by Haramoto fails to teach the phenylamine compound.  The argument is moot as Dong teaches the claimed compound and Haramoto was not relied upon for teaching it.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771